IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00299-CV

                    IN THE INTEREST OF E.O., A CHILD



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 15-001044-CV-85


                  ORDER REQUESTING A RESPONSE


       On September 28, 2016, this appeal was referred to mediation. We have received

an objection to the referral from the Department of Family and Protective Services. The

Department is concerned that appellant wishes to mediate only to be able to place the

child, E.O., with appellant’s mother. Because the trial court rejected placing E.O. with

appellant’s mother, the Department believes mediation to achieve this result would be

“fruitless.”

       We have no indication from appellant that the placement of E.O. with appellant’s

mother is the objective of mediation. Accordingly, a response is requested from appellant

to the Department’s objection within 14 days from the date of this order.
                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 19, 2016




In the Interest of E.O., a Child                       Page 2